                                          Case 3:20-cv-08795-EMC Document 10 Filed 02/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARL FOUST,                                            Case No. 20-cv-08795-EMC
                                   8                       Plaintiff,
                                                                                                ORDER OF TRANSFER
                                   9                v.

                                  10     WARDEN,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff, an inmate at California Medical Facility in Vacaville, filed this pro se civil rights

                                  14   action under 42 U.S.C. § 1983, complaining of acts and omissions at that prison, which is located

                                  15   in Solano County. Solano County is within the venue of the Eastern District of California. The

                                  16   lone defendant works at that prison in Solano County and apparently resides in the Eastern District

                                  17   of California. No defendant is alleged to reside in, and none of the events or omissions giving rise

                                  18   to the complaint are alleged to have occurred in, the Northern District. Venue therefore would be

                                  19   proper in the Eastern District, and not in this one. See 28 U.S.C. § 1391(b). Accordingly, in the

                                  20   interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is TRANSFERRED to the

                                  21   United States District Court for the Eastern District of California. The Clerk shall transfer this

                                  22   matter.

                                  23             IT IS SO ORDERED.

                                  24

                                  25   Dated: February 17, 2021

                                  26

                                  27                                                       ______________________________________
                                                                                            EDWARD M. CHEN
                                  28                                                        United States District Judge
